15‐3415‐cv 
     Tru‐Art Sign Co., Inc. v. Local 137 Sheet Metal Workers Int’l Ass’n 

 1

 2                                          In the
 3               United States Court of Appeals
 4                            For the Second Circuit
 5                                ________ 
 6                                       
 7                           AUGUST TERM, 2016 
 8                                       
 9                      ARGUED: SEPTEMBER 27, 2016  
10                       DECIDED: MARCH 29, 2017 
11                                       
12                             No. 15‐3415‐cv 
13                                       
14                        TRU‐ART SIGN CO., INC., 
15                           Plaintiff‐Appellant, 
16                                       
17                                     v. 
18                                       
19     LOCAL 137 SHEET METAL WORKERS INTERNATIONAL ASSOCIATION, 
20                           Defendant‐Appellee. 
21                                ________ 
22                                       
23              Appeal from the United States District Court 
24                 for the Eastern District of New York. 
25              No. 11 Civ. 1709 – Leonard D. Wexler, Judge. 
26                                ________ 
27                                       
28   Before: WALKER and CABRANES, Circuit Judges, and BERMAN, District 
29   Judge.* 
30                                ________ 
31    


     Judge Richard M. Berman, of the United States District Court for the Southern District of 
     *

     New York, sitting by designation. 
     2                                                               No. 15‐3415‐cv

 1          Plaintiff‐appellant  Tru‐Art  Sign  Co.,  Inc.  (“Tru‐Art”)  appeals 

 2   from  an  order  of  the  United  States  District  Court  for  the  Eastern 

 3   District of New York (Leonard D. Wexler, J.) denying its motion for 

 4   interest  and  costs.    Following  a  jury  trial,  the  district  court  entered 

 5   judgment in favor of Tru‐Art.  On appeal, we affirmed the finding of 

 6   liability, vacated the damages award, and remanded for a new trial 

 7   on damages or, in the alternative, for the district court to offer Tru‐

 8   Art  a  remittitur.    Tru‐Art  elected  a  remittitur  and  thereafter  filed  a 

 9   motion for costs as well as prejudgment and postjudgment interest, 

10   which the district court denied.  Tru‐Art now appeals this decision.  

11   Because  we  find  Tru‐Art’s  motion  for  prejudgment  interest  was 

12   untimely under Federal Rule of Civil Procedure 59(e) and that Tru‐

13   Art waived its claim for costs pursuant to Local Civil Rule 54.1 of the 

14   Eastern District of New York, we AFFIRM the district court’s denial 

15   of such interest and costs.  We VACATE the district court’s order to 

16   the  extent  it  denied  postjudgment  interest  and  REMAND  for  the 

17   district court to calculate and award such interest. 

18                                      ________ 
19                                           
     3                                                               No. 15‐3415‐cv

 1                         JOSEPH  M.  LABUDA  (Netanel  Newberger,  on  the 
 2                         brief),  Milman  Labuda  Law  Group  PLLC,  Lake 
 3                         Success, NY, for Plaintiff‐Appellant. 

 4                         NATHANIEL  K.  CHARNY,  Charny  &  Associates, 
 5                         Rhinebeck, NY, for Defendant‐Appellee. 

 6                                      ________ 
 7    
 8   JOHN M. WALKER, JR., Circuit Judge: 

 9          Plaintiff‐appellant  Tru‐Art  Sign  Co.,  Inc.  (“Tru‐Art”)  appeals 

10   from  an  order  of  the  United  States  District  Court  for  the  Eastern 

11   District of New York (Leonard D. Wexler, J.) denying its motion for 

12   interest  and  costs.    Following  a  jury  trial,  the  district  court  entered 

13   judgment in favor of Tru‐Art.  On appeal, we affirmed the finding of 

14   liability, vacated the damages award, and remanded for a new trial 

15   on damages or, in the alternative, for the district court to offer Tru‐

16   Art  a  remittitur.    Tru‐Art  elected  a  remittitur  and  thereafter  filed  a 

17   motion for costs as well as prejudgment and postjudgment interest, 

18   which the district court denied.  Tru‐Art now appeals this decision.  

19   Because  we  find  Tru‐Art’s  motion  for  prejudgment  interest  was 

20   untimely under Federal Rule of Civil Procedure 59(e) and that Tru‐

21   Art waived its claim for costs pursuant to Local Civil Rule 54.1 of the 

22   Eastern District of New York, we AFFIRM the district court’s denial 
     4                                                             No. 15‐3415‐cv

 1   of such interest and costs.  We VACATE the district court’s order to 

 2   the  extent  it  denied  postjudgment  interest  and  REMAND  for  the 

 3   district court to calculate and award such interest. 


 4                                BACKGROUND 

 5          Tru‐Art  prevailed  at  a  jury  trial  on  its  claims  against 

 6   defendant‐appellee  Local  137  Sheet  Metal  Workers  International 

 7   Association  (“Local  137”)  for  violations  of  §  8(b)(4)  of  the  National 

 8   Labor  Relations  Act  and  the  jury  awarded  Tru‐Art  $650,000  in 

 9   damages.  On August 27, 2013, the district court entered judgment in 

10   favor  of  Tru‐Art  with  “no  costs  or  fees  awarded  to  either  party.”  

11   Tru‐Art did not request interest or costs and it did not move to alter 

12   or amend the judgment under Federal Rule of Civil Procedure 59(e).   

13          Local  137  thereafter  appealed,  arguing  that  it  was  entitled  to 

14   judgment  as  a  matter  of  law  on  certain  claims,  that  the  jury 

15   instructions  were  flawed,  and  that  the  district  court  should  have 

16   ordered a new trial on damages due to an excessive damages award.  

17   We affirmed the district court’s judgment as to liability, but vacated 

18   the  damages  on  the  basis  that  the  award  was  “clearly  excessive” 
     5                                                            No. 15‐3415‐cv

 1   because the evidence at trial only supported damages amounting to 

 2   $440,000.  Tru‐Art Sign Co. v. Local 137 Sheet Metal Workers Intʹl Assʹn, 

 3   573 F. App’x 66, 69 (2d Cir. 2014) (summary order).  We remanded 

 4   for  a  new  trial  on  damages  and  noted  that,  in  the  alternative,  the 

 5   district court could offer Tru‐Art the option of accepting a remittitur 

 6   as to the damages found to be excessive.  Id. 

 7          On October 8, 2014, Tru‐Art accepted a remittitur and, for the 

 8   first  time  in  the  proceedings,  requested  and  received  permission  to 

 9   file  a  motion  for  costs  and  prejudgment  interest.    On  October  29, 

10   2014, the district court entered a second judgment against Local 137 

11   for  $440,000—the  amount  that  we  had  identified  on  appeal  as 

12   appropriate.    On  the  same  day,  Tru‐Art  filed  its  motion  for  costs, 

13   prejudgment interest, and postjudgment interest.  Local 137 opposed 

14   Tru‐Art’s requests for prejudgment interest and costs.   

15          On  September  29,  2015,  the  district  court  denied  Tru‐Art’s 

16   requests for prejudgment interest and costs.  The district court found 

17   that  an  award  of  prejudgment  interest  was  not  appropriate, 

18   reasoning  that  there  were  no  special  circumstances  warranting 
     6                                                              No. 15‐3415‐cv

 1   additional  compensation  and  that  such  an  award  likely  would 

 2   overcompensate Tru‐Art.  The district court also noted that Tru‐Art 

 3   requested  prejudgment  interest  for  the  first  time  at  a  conference 

 4   following our remand and the issuance of our mandate.  Finally, the 

 5   district court found that Tru‐Art’s enumerated costs were excessive 

 6   and noted that Tru‐Art never sought to amend or challenge the first 

 7   judgment in this case, which did not award costs.  The district court 

 8   did  not  address  Tru‐Art’s  request  for  postjudgment  interest.    Tru‐

 9   Art timely appealed. 


10                                  DISCUSSION 

11          We  review  a  district  court’s  decision  to  deny  prejudgment 

12   interest  and  costs  for  abuse  of  discretion.    Dattner  v.  Conagra  Foods, 

13   Inc., 458 F.3d 98, 100 (2d Cir. 2006) (per curiam); Merck Eprova AG v. 

14   Gnosis S.p.A., 760 F.3d 247, 263‐64 (2d Cir. 2014).  Determinations of 

15   timeliness  are  generally  matters  of  statutory  interpretation,  which 

16   we  review  de  novo.    Boykin  v.  KeyCorp,  521  F.3d  202,  207  (2d  Cir. 

17   2008).  We may affirm on any basis supported by the record. Coulter 

18   v. Morgan Stanley & Co., 753 F.3d 361, 366 (2d Cir. 2014) (per curiam). 
     7                                                         No. 15‐3415‐cv

 1         I.     Prejudgment Interest 

 2         A  plaintiff’s  “postjudgment  motion  for  discretionary 

 3   prejudgment  interest  constitutes  a  motion  to  alter  or  amend  the 

 4   judgment under [Federal Rule of Civil Procedure] 59(e).”  Osterneck 

 5   v. Ernst & Whinney, 489 U.S. 169, 175 (1989).  A motion pursuant to 

 6   Rule 59(e) “must be filed no later than 28 days after the entry of the 

 7   judgment,”  Fed.  R.  Civ.  P.  59(e),  and  a  court  may  not  grant  an 

 8   extension to file such a motion, Fed. R. Civ. P. 6(b)(2).   

 9         At issue in this case is whether the initial judgment—entered 

10   on  August  27,  2013—or  the  second  judgment—entered  on  October 

11   29, 2014 after Tru‐Art accepted the remittitur—determines when the 

12   28‐day  period  began  to  run  for  Tru‐Art’s  Rule  59(e)  motion  for 

13   prejudgment  interest.    We  find  that,  in  the  instant  case,  the 

14   timeliness of Tru‐Art’s motion is based on the first judgment entered 

15   on August 27, 2013.   
     8                                                              No. 15‐3415‐cv

 1            We  have  held  that,  in  certain  circumstances,  a  plaintiff  may 

 2   timely move for prejudgment interest for the first time on remand.1  

 3   See,  e.g.,  Adams  v.  Lindblad  Travel  Inc.,  730  F.2d  89,  93‐94  (2d  Cir. 

 4   1984); see also Paddington Partners v. Bouchard, 34 F.3d 1132, 1144 (2d 

 5   Cir. 1994); In re Frigitemp Corp., 781 F.2d 324, 328 (2d Cir. 1986).  Tru‐

 6   Art argues that such holdings are analogous to the instant case.  We 

 7   disagree.  In Adams v. Lindblad Travel Inc., for example, the plaintiff 

 8   requested  prejudgment  interest  on  appeal,  was  entitled  to  recover 

 9   prejudgment  interest  as  a  matter  of  right  under  the  applicable 

10   statutes,  and  the  district  court  was  instructed  to  engage  in  a 

11   recalculation or reconsideration of damages on remand.  730 F.2d at 

12   93‐94.    As  a  result,  we  noted  that  the  parties  did  not  have  any 

13   “legitimate expectation that the issues relating to the ultimate award 

14   [were]  finally  decided”  and  that  the  district  court  would  have 

15   “ample opportunity” on remand to make any findings necessary to 

           We also have held that a district court may award prejudgment 
          1

     interest sua sponte if the initial judgment is vacated on appeal and the case 
     is remanded for a recalculation of damages, and that we may award such 
     interest sua sponte if the question of damages is open on appeal and an 
     award is “mandated by the interests of justice.”  See Newburger, Loeb & Co. 
     v. Gross, 611 F.2d 423, 433–34 (2d Cir. 1979).  Our holding in the instant 
     case does not implicate these determinations. 
     9                                                               No. 15‐3415‐cv

 1   calculate prejudgment interest, such as the accrual date of the cause 

 2   of action.  Id.  

 3            Here,  prejudgment  interest  was  not  mandatory  pursuant  to 

 4   the  applicable  statute—Section  303(b)  of  the  Labor  Management 

 5   Relations Act, 29 U.S.C. § 187(b).  See Wickham Contracting Co. v. Local 

 6   Union  No.  3,  Int’l  Bhd.  of  Elec.  Workers,  955  F.2d  831,  836  (2d  Cir. 

 7   1992).  Tru‐Art also did not file its motion for prejudgment interest 

 8   until  after  it  had  accepted  the  remittitur.2    At  the  time  of  Tru‐Art’s 

 9   motion, therefore, the damages award had been finally decided.  

10            McNabola v. Chicago Transit Authority, 10 F.3d 501, 521 (7th Cir. 

11   1993) is instructive.  There, the Seventh Circuit held that, when both 

12   an initial judgment and a judgment that is entered after a remittitur 

13   exist, the timeliness of a motion for prejudgment interest should be 

14   determined  based  on  the  second  judgment  only  if  the  Rule  59(e) 

15   motion  “bear[s]  some  relationship”  to  the  basis  for  altering  the 

16   original  judgment—e.g.,  the  determination  that  damages  were 


           Tru‐Art did state that it was entitled to prejudgment interest in a 
          2

     letter to the court, dated September 4, 2013, in which it opposed the 
     amount of a supersedeas bond that Local 137 had proposed.  Tru‐Art, 
     however, did not formally move to alter or amend the judgment. 
     10                                                               No. 15‐3415‐cv

 1   excessive.  Id.  The Seventh Circuit concluded that the plaintiff—who 

 2   moved for prejudgment interest for the first time approximately four 

 3   months  after  the  initial  judgment  had  been  entered  and  only  after 

 4   the defendant had moved for a new trial on the ground that the jury 

 5   had awarded excessive damages—had not timely filed a motion for 

 6   such  interest.    Id.  at  520‐21.    The  court  noted  that,  “[a]lthough 

 7   [plaintiff]  could  have  filed  a  Rule  59(e)  motion  challenging  the 

 8   remittitur  after  entry  of  a  ‘second  final  judgment’,  he  could  not  for 

 9   the  first  time  file  a  motion  for  prejudgment  interest  because  such  a 

10   motion was addressed to the initial and not the [second] judgment.”  

11   Id. at 521 (citation omitted). 

12          Several district courts in this circuit have adopted this rule in 

13   similar  contexts.    See  Kazazian  v.  Bartlett  &  Bartlett  LLP,  No.  03  Civ. 

14   7699  (LAP),  2007  WL  4563909,  at  *3  (S.D.N.Y.  Dec.  19,  2007) 

15   (“Plaintiff’s  new  Rule  59(e)  motion  to  amend  the  Amended 

16   (Corrected)  Judgment  will  only  be  considered  timely  .  .  .  to  the 

17   extent  it  seeks  to  amend  something  altered  by  the  previous 

18   amendment.”);  see  also  Padilla  v.  Maersk  Line,  Ltd.,  No.  07  Civ.  3638 
     11                                                             No. 15‐3415‐cv

 1   (RMB/THK),  2012  WL  4009555,  at  *1  (S.D.N.Y.  Sept.  12,  2012) 

 2   (“Where  both  an  original  and  an  amended  judgment  exist,  a  party 

 3   may  not  [base]  its  own  untimely  request  for  alteration  of  the 

 4   [original]  judgment  on  a  wholly  independent  ground  from  the  one 

 5   that gave rise to the amended judgment.” (citation omitted)).   

 6          We  now  adopt  the  timeliness  rule  stated  by  the  Seventh 

 7   Circuit  in  McNabola  as  the  law  of  our  circuit.    When  both  an  initial 

 8   judgment and an amended judgment exist, the timeliness of a Rule 

 9   59(e) motion is determined from the date of the amended judgment 

10   only  if  the  motion  bears  some  relationship  to  the  district  court’s 

11   alteration of the first judgment.  McNabola, 10 F.3d at 521.  Phrased 

12   differently,  when  a  district  court  alters  its  judgment,  a  party 

13   aggrieved by the alteration must ask for correction of that alteration to 

14   have  the  timeliness  of  their  correction  determined  from  the  date  of 

15   the  altered  judgment.    Id.    If  the  Rule  59(e)  motion  bears  no 

16   relationship  to  the  district  court’s  alteration  of  the  initial  judgment, 

17   the  motion’s  timeliness  is  determined  from  the  date  of  the  earlier 

18   judgment. 
     12                                                              No. 15‐3415‐cv

 1          As  noted  by  the  Seventh  Circuit  in  McNabola,  the  time  limit 

 2   stated in Rule 59(e) would be ineffective if parties could continually 

 3   file  motions  unrelated  to  the  basis  for  the  new  judgment,  thereby 

 4   preventing  the  judgment  from  becoming  final.    See  id.    Here, 

 5   although  the  district  court  entered  a  second  judgment  after  we 

 6   vacated  the  damages  award—and  did  not  merely  amend  its  own 

 7   judgment—the same logic applies because the district court offered 

 8   a  remittitur  of  the  damages  awarded  in  the  first  judgment,  which 

 9   Tru‐Art  accepted.    Tru‐Art,  therefore,  in  effect  seeks  to  amend  the 

10   first  judgment,  which  did  not  include  discretionary  prejudgment 

11   interest.    Tru‐Art’s  motion,  which  was  filed  more  than  a  year  after 

12   the  first  judgment  was  entered,  was  untimely  in  relation  to  that 

13   judgment  and  does  not  “bear  some  relationship”  to  Local  137’s 

14   appeal, which gave rise to the second judgment.  See id.  

15          Further,  even  assuming  arguendo  that  Tru‐Art’s  motion  for 

16   prejudgment interest had been timely filed, we find the district court 

17   appropriately  considered  the  relevant  factors  stated  in  Wickham 

18   Contracting  Co.  v.  Local  Union  No.  3,  Int’l  Bhd.  of  Elec.  Workers,  955 
     13                                                           No. 15‐3415‐cv

 1   F.2d  at  834,  and  did  not  abuse  its  discretion  in  determining  that 

 2   based on these factors prejudgment interest would overcompensate 

 3   Tru‐Art.   

 4             Accordingly, we affirm the district court’s denial of Tru‐Art’s 

 5   motion for prejudgment interest.3 


 6             II.   Costs 

 7             Pursuant  to  Federal  Rule  of  Civil  Procedure  54(d)(1),  costs 

 8   ordinarily  “should  be  allowed  to  the  prevailing  party.”    A  motion 

 9   for costs, unlike one for prejudgment interest, is not a motion to alter 

10   or amend a judgment under Rule 59(e) and is not subject to the same 

11   timeliness  standard.    See  Osterneck,  489  U.S.  at  174‐75;  Buchanan  v. 

12   Stanships, Inc., 485 U.S. 265, 268 (1988) (finding a motion for costs is 

13   not  brought  pursuant  to  Rule  59(e)  because  it  “does  not  involve 

14   reconsideration of any aspect of the decision on the merits”). 


          Tru‐Art argues in the alternative—for the first time in its reply brief—
           3

     that its motion for prejudgment interest was timely filed pursuant to 
     Federal Rule of Civil Procedure 60(b).  We ordinarily do not consider 
     issues raised for the first time in a reply brief.  McBride v. BIC Consumer 
     Prods. Mfg. Co., 583 F.3d 92, 96 (2d Cir. 2009).  In any event, the argument 
     does not merit our attention because Tru‐Art does not state the basis for 
     which it should be granted relief under Rule 60(b).
     14                                                               No. 15‐3415‐cv

 1             A  party  seeking  to  recover  costs  in  the  United  States  District 

 2   Court for the Eastern District of New York, however, must file with 

 3   the  Clerk  of  Court  a  notice  of  taxation  of  costs  “[w]ithin  thirty  (30) 

 4   days after the entry of final judgment, or, in the case of an appeal by 

 5   any  party,  within  thirty  (30)  days  after  the  final  disposition  of  the 

 6   appeal,  unless  this  period  is  extended  by  the  Court  for  good  cause 

 7   shown.”  E.D.N.Y. Local Civ. R. 54.1(a).  “Any party failing to file a 

 8   notice  of  taxation  of  costs  within  the  applicable  thirty  (30)  day 

 9   period will be deemed to have waived costs.”  Id. 

10             Tru‐Art first requested to file a motion for costs on October 8, 

11   2014—forty‐nine  days after  we  had  issued  our mandate.   Although 

12   the district court allowed Tru‐Art to file its motion, it did not extend 

13   the  deadline  for  Tru‐Art  to  file  a  notice  of  costs  with  the  Clerk.  

14   Absent such an extension and because Tru‐Art has not provided any 

15   reason for its failure to file this notice, much less shown good cause, 

16   Tru‐Art has waived its claim for costs.4   



          Tru‐Art’s  argument  that  its  motion  for  costs  is  timely  pursuant  to 
           4

     Rule 60(b) fails for the same reasons stated above with respect to Tru‐Art’s 
     motion for prejudgment interest.   
     15                                                              No. 15‐3415‐cv

 1          III.   Postjudgment Interest 

 2          The  district  court  did  not  address  Tru‐Art’s  claim  for 

 3   postjudgment  interest,  stating  only  that  “Plaintiff’s  motion  for 

 4   prejudgment interest and costs is denied.”  J.A. 163.  On appeal, Tru‐

 5   Art  argues  that  the  district  court  abused  its  discretion  in  failing  to 

 6   state any reason why it denied postjudgment interest.  Local 137 did 

 7   not  object  to  Tru‐Art’s  request  for  postjudgment  interest  before  the 

 8   district  court  and  does  not  now  dispute  Tru‐Art’s  entitlement  to 

 9   postjudgment interest on appeal.  

10          Pursuant  to  28  U.S.C.  §  1961,  “[t]he  award  of  post‐judgment 

11   interest  is  mandatory  on  awards  in  civil  cases  as  of  the  date 

12   judgment  is  entered.”    Lewis  v.  Whelan,  99  F.3d  542,  545  (2d  Cir. 

13   1996).    “[Section  1961ʹs]  terms  do  not  permit  of  the  exercise  of 

14   judicial  discretion  in  its  application.”    Carte  Blanche  (Singapore)  Pte., 

15   Ltd.  v.  Carte  Blanche  Intʹl,  Ltd.,  888  F.2d  260,  269  (2d  Cir.  1989) 

16   (citation omitted).  Accordingly, we remand this case to the district 

17   court to calculate and award postjudgment interest. 
    16                                                         No. 15‐3415‐cv

1                                CONCLUSION 

2         For the reasons stated above, we AFFIRM the district court’s 

3   denial  of  Tru‐Art’s  motion  for  prejudgment  interest  and  costs.    We 

4   VACATE  the  district  court’s  order  to  the  extent  that  it  denied 

5   postjudgment interest and REMAND the action for the district court 

6   to calculate and award such interest.